Citation Nr: 0108941	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1993, in which 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The veteran 
subsequently perfected an appeal of that decision.

In a February 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for diabetes mellitus was denied by the 
RO in an October 1992 decision with appropriate notice, the 
veteran did not perfect an appeal of this decision.

2.  The evidence received subsequent to October 1992, to 
include private medical records, VA treatment records, and 
hearing testimony by the veteran, is relevant to the issue 
and has not been previously submitted; furthermore, when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's October 1992 decision denying the veteran's 
petition to reopen his claim of entitlement to service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  The evidence received subsequent to the unappealed 
October 1992 decision is new and material, and the veteran's 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was originally denied in a January 1959 decision due to the 
absence of psychiatric treatment during service.  In June 
1971, the RO issued a decision confirming the denial.  In May 
1975, the Board denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder also concluding 
that the service medical records failed to document any 
psychiatric symptoms, diagnoses or treatment.  In April 1991 
and October 1992 the RO again issued decisions denying the 
veteran's petitions to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The October 
1992 decision stands as the last final decision of record.

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for sinusitis secondary to 
service-connected residuals of a laceration of the nasal tip 
in an unappealed March 1983 rating decision.  The RO based 
its denial of the claim on the absence of evidence of a 
current disability.  This decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The evidence of record prior to the October 1992 decision 
consists of the veteran's service medical records, private 
treatment records showing psychiatric treatment in 1957-58, 
and 1971, VA hospital and outpatient treatment records 
showing treatment for psychiatric symptoms and chronic 
alcoholism, lay statements from friends regarding the onset 
of the veteran's psychiatric symptoms, and statements from 
two persons who served with the veteran asserting that they 
had observed the veteran exhibiting psychiatric symptoms in 
service.

Subsequent to October 1992 the veteran has submitted private 
treatment records from the Health Department of Puerto Rico 
showing treatment in 1970, 1978, and from 1985 to the 
present, as well as VA hospitalization records from 1971 
showing psychiatric treatment.  In addition to these medical 
records, the veteran testified at a hearing before the RO in 
November 1994 asserting that he has suffered from psychiatric 
problems since discharge and identifying instances in service 
where he suffered psychiatric problems.  Specifically, he 
testified that he was provided psychiatric treatment in 
Germany in 1957.

Considering the veteran's testimony, and the additional 
medical evidence showing the chronicity of his psychiatric 
treatment, the Board finds that the evidence submitted since 
October 1992 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence under the requirements of 38 C.F.R. 
§ 3.156(a), and his petition to reopen his claim of 
entitlement to service connection is granted.  Further action 
on this claim will be discussed in the remand portion of this 
decision.



ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the petition to reopen that claim is granted.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

Review of the record reveals that the veteran has identified 
a number of treatment records, both private and VA, which do 
not appear to be of record.  He has not identified the 
addresses and dates of service for these records, and has not 
been informed by the RO that such information is needed to 
adequately identify the records so that they may be obtained 
by the RO for consideration of his claim.  

Additionally, the Board notes that the medical evidence of 
record includes treatment for psychiatric problems within one 
month of discharge.  Dr. Rivera Romero notes that he treated 
the veteran in December 1957, January 1958, July 1958, and 
September 1958 for psychiatric conditions diagnosed as 
anxiety state and psychoneurosis, paranoid type.  March 1959 
records also show treatment for psychiatric problems which 
were thought to be neurological in origin.  Treatment is 
documented from 1970 almost continuously to the present, and 
the veteran has identified treatment records that may cover 
the period from 1959 to 1970.  Further, the record shows that 
the veteran was given an undesirable discharge due to 
repeated minor offenses and misconduct which the veteran has 
testified were manifestations of his psychiatric problems in 
service.  Two lay statements assert that he had observable 
psychiatric symptoms in service, despite the medical evidence 
which notes that he was normal from a psychological 
standpoint at discharge.  However, there is no medical 
opinion of record regarding the onset of the veteran's 
psychiatric symptoms in service.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he adequately identify the 
names and addresses of all health care 
providers who have treated him for his 
psychiatric disorder since discharge.  He 
should be specifically asked to provide 
information concerning the following:

a.  Clinica de Salud Mental, Bayamon, 
Puerto Rico
b.  Hospital de Siqiuatra [sic], in 
Puerto Rico 
c.  Julia Clinic Hato Rey
d.  Sia Nuestra Senore de los angeles, 
Hato Rey
e.  Municipal Monatis, Monoti, Puerto 
Rico
f.  Dr. Monserrate
g.  VA Hospital, San Juan, Puerto Rico

Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for a 
psychiatric disorder.  All reasonable 
efforts should be made to obtain the 
records identified by the veteran, 
including assisting him in identifying 
the noted facilities.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Upon completion of the above, the RO 
should accord the veteran psychiatric 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  The 
RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner should be 
specifically requested to provide opinions 
as to the approximate date of onset of any 
current psychiatric disability and as to 
whether any current psychiatric disability 
is etiologically related to the veteran's 
active service.  The examiner should 
specifically address Dr. Rivera-Romero's 
treatment for psychiatric problems from 
November 1957 to September 1958, proximate 
to service, as well as the veteran's 
service medical records and the 
circumstances surrounding his undesirable 
discharge in reaching his or her 
conclusion.  All findings, and the reasons 
and bases therefor, should be set forth in 
a clear, logical and legible manner on the 
examination report.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



